Citation Nr: 0617811	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-25 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a back disability secondary to his 
service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	To Be Determined


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Philadelphia, Pennsylvania.  

The Board notes that, in the July 2001 rating decision, the 
RO characterized the issue to reopen the claim of service 
connection for a back disability secondary to the veteran's 
already service-connected bilateral pes planus as that of 
entitlement to service connection, and finds that, by its 
silence, the RO apparently conceded that the veteran had 
submitted sufficient evidence to reopen the claim of 
entitlement to service connection, which was previously 
denied in a November 1978 rating decision.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, in a matter such as this, the Board has a 
legal duty to consider the issue of whether new and material 
evidence has been submitted to reopen the claim, regardless 
of the RO's actions.  See Barnett v. Brown, 8 Vet. App. 1 
(1995).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Therefore, the issue currently before 
the Board is whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a right thumb disability.

Additionally, the record indicates that when the veteran 
initially submitted a claim to the VA, his accredited service 
representative was the Disabled American Veterans group.  
However, he subsequently changed his representation to a 
private attorney - a Charles O. Barto, Jr., Esquire.  Mr. 
Barto informed the VA in November 2004 that he would not be 
representing the veteran.  Nevertheless, in February 2006, 
the veteran submitted a VA Form 21-22a, Appointment of 
Individual as Claimant's Representative, that indicated that 
Mr. Barto would be the veteran's attorney for all matters 
before the VA.  Nevertheless, when the veteran provided 
testimony before the undersigned Veterans Law Judge in 
February 2006, the transcript of that testimony indicated 
that the individual who was present as the veteran's 
representative was from the firm of "Charles Obatu, Jr., 
Esquire".  It is of further note that the claims folder does 
not contain, except for the VA Form 21-22a, any indication 
from the Mr. Barto's firm that it has accepted the veteran's 
case; i.e., the file does not contain an attorney-fee 
agreement for example.  Given the fact that there appears to 
be some confusion as to who is representing the veteran in 
all matters before the Board, the claim will be returned to 
the RO so that this may be clarified.  

As reported, the veteran provided testimony before the Board 
in February 2006, and a transcript of that hearing was 
prepared and included in the claims folder for review.  Prior 
to the hearing, the veteran submitted a notice of 
disagreement with respect to an increased rating claim for 
his bilateral pes planus.  A statement of the case was 
issued, and then the veteran provided testimony before the 
Board with assistance from a paralegal (see above).  It is 
unclear whether the veteran filed a Substantive Appeal on 
this issue or whether he intended that the testimony be 
construed as his Substantive Appeal.  This matter is further 
complicated by the fact that if the paralegal and the firm 
she represents was not technically the veteran's authorized, 
accredited representative, then any statements made by her on 
behalf of the veteran may be deemed void.  Hence, the RO 
should review any temporary files it may have on the veteran 
and discover whether a separate Substantive Appeal has been 
submitted.  If no such document exists, then the veteran must 
be asked whether he intended for his testimony to be 
construed as such a document.  If that is the case, then when 
the claim is returned to the Board, that issue will be before 
it.  

The issue addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Service connection for a back disability secondary to the 
veteran's service-connected bilateral pes planus was denied 
by the RO in a November 1978 rating decision on the basis 
that the veteran had not submitted any evidence suggesting 
that the back disability was caused by or the result of his 
service-connected feet disabilities.  

3.  The evidence received subsequent to the November 1978 
RO's decision includes testimony before the Board, private 
medical treatment records, VA medical treatment records, and 
written assertions made by the veteran.  This evidence is not 
duplicative or cumulative, and is so significant that it must 
be considered in order to decide fairly the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1978 RO's decision denying entitlement to 
service connection for a back disability secondary to the 
veteran's service-connected bilateral pes planus is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1978); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a back 
disability secondary to the veteran's service-connected 
bilateral pes planus has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (a) (effective prior to August 
29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 3.159(c)(4)(iii), VA stated that the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have not been satisfied, the regulatory provisions 
likewise are not satisfied.

The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108 (West 2002).  38 U.S.C.A. § 5103A(f) (West 2002 & 
Supp. 2005).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for a back disability on a 
secondary basis, it is the Board's conclusion that the VCAA 
does not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant in reopening the service-
connection claim, and the decision at this point poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2005).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, the veteran submitted 
his application to reopen the previously denied claim in 
February 2000.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108 (West 2002); Hodge v. West, 155 
F.3d 1356, 1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 
Vet. App. 140 (1990).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  In 
this case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version as of the regulatory change, are not 
applicable in the appellant's case as the claim was filed in 
February 2000.  

In November 1998, the RO denied entitlement to service 
connection for a back disability secondary to the veteran's 
service-connected bilateral pes planus.  The RO found that 
the veteran had not submitted medical evidence that 
etiologically linked the two disabilities, and as such, 
service connection could not be granted.  When the RO made 
that determination, it had before it the veteran's 
application for benefits and his service medical records.  
Although the veteran did undergo a VA examination, the 
examiner did not proffer an opinion with respect to the 
veteran's assertions.  The veteran was notified of that 
decision but did not timely perfect his appeal; thus, that 
decision became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1978); currently 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

Since November 1998, the veteran has submitted private 
medical records and written statements, and has provided 
testimony before the Board.  In his statements and his 
testimony, the veteran has repeated his previous assertions 
that his back disability has been caused by his pes planus 
condition.  He also provided private medical statements that 
have insinuated that the veteran's feet disability have had a 
negative impact on his back.  

The medical and testimonial evidence is new.  This 
information was not of record in November 1998.  This 
evidence suggests that there is a medical relationship 
between the two conditions.  It is so significant that, while 
not dispositive, it must be considered in order to decide his 
claim fairly.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for service connection for a back disability 
secondary to the veteran's service-connected bilateral pes 
planus is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2005).  
Accordingly, the Board will remand the claim for the purpose 
of obtaining additional information on this issue.  After 
that information has been obtained and the claim returned to 
the Board, the Board will prepare a decision addressing the 
merits of the veteran's claim.

The Board would add that while it has reopened the veteran's 
claim even though it is unclear as to who is representing the 
veteran before the VA, the Board finds that the Board's 
action poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
In other words, since the Board is partially granting the 
veteran's claim and remanding the claim back to the RO for 
additional development, any defect in returning the claim 
back to the RO for additional clarification is considered 
harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).


ORDER

The claim for entitlement to service connection for a back 
disability secondary to the veteran's service-connected 
bilateral pes planus is reopened; to this extent, the appeal 
is granted.


REMAND

With respect to the veteran's claim involving his back, VA 
has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005).  In this instance, there are dueling medical opinions.  
The veteran's private health care providers have insinuated 
that the veteran's back disability was caused by or the 
result of his bilateral pes planus.  A VA doctor has opined 
that this is not the case but the VA doctor has not provided 
specific with respect to the actual opinions provided by the 
veteran's health care providers.  Moreover, none of the 
medical reports have provided an opinion as to whether the 
veteran's service-connected bilateral pes planus has 
aggravated his currently nonservice-connected back disability 
in accordance with Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  A thorough and contemporaneous medical examination 
that takes into account the records of prior medical 
treatment (the complete claims folder) so that the opinion as 
to the etiology of any disabilities diagnosed will be a fully 
informed one should be accomplished.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the veteran 
and discover whether he wants attorneys 
from the firm of Charles O. Barto, Jr., 
Esquire, to represent his interests with 
respect to this claim.  Any response 
received from the veteran should be 
included in the claims folder for future 
reference.  If the veteran indicates that 
he only wants the above named firm to 
represent him with respect to his claim, 
the veteran should be provided a VA Form 
21-22, and upon completion and return of 
the form, the record should be so 
annotated with the designation.  It is 
noted that Charles O. Barto, Jr., should 
be informed of the veteran's action, and 
the RO/AMC should ask the designated 
representative if it accepts the 
veteran's designation.  All attorney 
forms and agreements should be procured 
and included in the claims folder for 
review.  If a separate service 
organization is designated, that 
organization should be provided with the 
veteran's claim so that it may review and 
provide argument with respect to the 
issue now before the VA.  All information 
received should be included in the claims 
folder.

2.  The RO/AMC should schedule the 
veteran for a VA examination, by an 
appropriate specialist, to evaluate his 
claimed back disability.  The examination 
should be accomplished by a doctor who 
has not previously treated or examined 
the veteran, if possible.  The claims 
folder and this remand are to be made 
available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests and 
studies should be conducted in order to 
render the diagnosis of the claimed 
disability.  Following an examination of 
the veteran and a review of his medical 
records and history, the examiner is 
asked to express an opinion concerning 
whether the veteran suffers from a 
disability of the back, and, if so, the 
etiology of the claimed disorder.  The 
examiner is asked to state whether it is 
at least as likely as not that any such 
disorder is related to any in-service 
disease or injury, including the 
veteran's bilateral pes planus.  

Additionally, an opinion should be given 
as to whether there is any cause-and-
effect relationship between the found 
back disability and the veteran's 
service-connected bilateral pes planus.  
Also, an opinion should rendered as to 
whether the veteran's service-connected 
pes planus has caused an increase in the 
severity of any found back disorder.  If 
this matter cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  It is 
requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2005); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO/AMC should review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
are fully complied with and satisfied.  
The RO/AMC is reminded that it must 
review the notice documents to ensure 
that the veteran has been notified of the 
differences between establishing service 
connection and service connection on a 
secondary basis.  Copies of all documents 
forwarded to the veteran with respect to 
the VCAA should be included in the claims 
folder for future review.

Thereafter, the RO/AMC should readjudicate the claim.  The RO 
should discuss the applicability of Allen v. Brown, 7 Vet. 
App. 439 (1995), to the veteran's claim, if such a discussion 
is appropriate.  If the benefits sought on appeal remain 
denied, the appellant and the appellant's chosen 
representative should be provided a supplemental statement of 
the case.  The supplemental statement of the case must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


